UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6133


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

RICKY FOXWELL, Warden of ECI; ROBERT TROXELL, CDM; DALE CHILDERS,
Correctional Officer; ANTOINETTE PERRY, CPT at ECI,

                    Defendants - Appellees,

             and

MEDICAL DEPARTMENT AT ECI,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-00106-PWG)


Submitted: April 25, 2019                                      Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Azaniah Blankumsee seeks to appeal the district court’s order dismissing all but

one defendant in his 42 U.S.C. § 1983 (2012) action.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not

final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696

(4th Cir. 2015) (internal quotation marks omitted). The order Blankumsee seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3